Citation Nr: 0816755	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  02-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).  In the veteran's 
August 2000 notice of disagreement, he requested a hearing 
before a Decision Review Officer (DRO) at the RO.  A DRO 
hearing was scheduled for September 2000; however, six days 
before the hearing the veteran cancelled it by telephone.  
This case was before the Board in November 2003 when it was 
remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran alleges that while he was stationed at U.S. Coast 
Guard Air Station, Annette Island, Alaska (Annette Island) 
from December 1964 to December 1965, he participated in a 
flight training exercise that was diverted for a search and 
rescue mission, and thus was exposed to observing the results 
of a catastrophic incident.  He saw a severely injured 
rescued individual, believed to have been a civilian, who was 
evacuated to a hospital in Sitka, Alaska.   

Available service personnel records indicate that the veteran 
was on flight status for three months in 1966; however, he 
continues to assert, mostly recently in a July 2004 
statement, that he was on flight status while stationed on 
Annette Island and that this would be reflected in his pay 
records.  In the November 2003 remand, the Board asked the RO 
to secure and review service flight and pay records to 
ascertain the length of time the veteran was on flight 
status.  A close review of the record does not show that this 
has been done.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  
In July 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly, the U.S. Armed Services 
Center for Unit Records Research (CURR)) responded to the 
AMC's request for verification of the veteran's alleged PTSD 
stressor event with the following, "We have coordinated [the 
veteran's] claim with the National Archives and Records 
Administration (NARA) . . . the custodian of U.S. Coast Guard 
station logbooks for the period of 1790-1972.  The NARA does 
not maintain the station logs for the unit listed below.  If 
[the veteran] can provide additional information regarding 
the rescue mission we may be able to conduct additional 
information on his behalf.  He must provide the type, 
location, casualty information and a description of the 
rescue mission."  The veteran was not notified of this 
response, nor was he given an opportunity to provide 
additional information for the JSRRC to allow for a further 
search for records.

The JSRRC's response also suggests that the station logbooks 
for the veteran's unit (during the time period in question) 
may be maintained elsewhere.  A request for these records 
should be submitted to the National Personnel Records Center 
(NPRC) and the U.S. Coast Guard Headquarters in Washington, 
DC.  

Finally, the veteran has also alleged that seeing the 
substantial injuries of the rescued civilian affected him 
emotionally to the extent that he sought psychiatric 
treatment while stationed at Kessler Air Force Base in 
Biloxi, Mississippi.  That he was emotionally troubled is 
corroborated, in part, by service medical records showing 
that in February 1966, he complained of being unable to 
sleep.  This was found to be secondary to family problems, 
and insomnia was diagnosed.  In August 1967, he complained of 
bad nerves and trouble sleeping for three weeks; anxiety 
tension state was diagnosed.  In September 1967, the veteran 
continued these complaints and reported being short-tempered 
(with serious contemplation of killing someone) and having 
difficulty getting along with fellow shipmates.  His service 
personnel records also show that he underwent disciplinary 
proceedings in April 1965, June 1965, November 1966, and 
September 1967.  

As postservice treatment records show that the veteran has 
been receiving psychiatric treatment since at least 1996, he 
should be afforded a VA examination to determine whether his 
current psychiatric disability, however diagnosed, is related 
to his service, to include the alleged search and rescue 
mission on Annette Island and/or the complaints of anxiety 
and short-temper in service.  

Accordingly, the case is REMANDED for the following:

1.  The RO must advise the veteran that, 
to the extent possible, he should submit 
additional information regarding the 
alleged rescue mission so that the JSRRC 
can perform another search for records; 
information should include the type, 
location, casualty information and a 
description of the rescue mission.  The 
veteran should also be advised that 
additional supporting evidence he may 
submit may come from alternative sources, 
e.g., newspaper articles that mention the 
event, letters, diaries, and/or buddy 
statements, etc., and that such detailed 
information is necessary for VA to attempt 
to obtain corroborating evidence regarding 
his claim.  The veteran should have ample 
opportunity to respond.  

2.  The RO must (as the Board's previous 
remand instructed) arrange for exhaustive 
development to complete the record, 
including: requesting a full copy of the 
veteran's service personnel records; 
securing and reviewing service flight and 
pay records (from the Department of 
Defense Finance & Accounting Service) to 
ascertain the length of time the veteran 
was on flight status; contacting the NPRC 
and the Office of Information Management 
of the Commandant, U.S. Coast Guard, in 
Washington, DC, to determine if the 
station logs for the veteran's unit are at 
either location; and determining whether 
any local law enforcement records are 
available for review (due to the matter 
involving a civilian).  If none of the 
above-sought records are available, it 
should be so certified for the record 
(along with a notation describing the 
extent of the search conducted).  If any 
further development is deemed necessary 
based on evidence received, the RO should 
arrange for such development.  

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of his current psychiatric 
disability.  The examiner must review the 
veteran's complete claims file (to include 
this remand) in conjunction with the 
examination, and the examination and the 
report thereof should be in accordance 
with DSM-IV.

Upon review of the claims file and 
examination of the veteran, the examiner 
should offer opinions responding to the 
following questions.  (a) Are the 
veteran's behavioral changes/disciplinary 
problems noted in the latter part of his 
service corroborating evidence that he was 
exposed to a stressor event (alleged as 
participating in a search and rescue 
mission and witnessing severe injuries) in 
service versus merely evidence of 
misconduct?  (b) Does the veteran have 
PTSD resulting from the alleged stressor 
event?  (c) Does the veteran have a 
current psychiatric disability other than 
PTSD that is related to his treatment in 
service for anxiety and short-temper?  The 
examiner must explain the rationale for 
all opinions given.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

